1    Henry Patrick Nelson, CSB #32249
     Rina M. Mathevosian, CSB #251423
2    Nelson & Fulton
     Equitable Plaza, Suite 2800
3    3435 Wilshire Boulevard
     Los Angeles, CA 90010-2014
4    Tel. (213) 365-2703 / Fax (213) 365-9130
     nelson-fulton@nelson-fulton.com
5
     Attorneys for Defendants,
6    Los Angeles County Board of Supervisors, Los Angeles County Sheriff’s Deputies
     Peter Velasco, Jr. and Joe Medina
7

8                              UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10

11    CALVIN NEWBURN,                            )     CASE NO. 2:18-cv-09692-SK
                                                 )
12                        Plaintiff,             )     PROTECTIVE ORDER GOVERNING
                                                 )     DISCLOSURE OF CONFIDENTIAL
13    v.                                         )     INFORMATION
                                                 )     AND DOCUMENTS
14    LOS ANGELES COUNTY BOARD                   )
      OF SUPERVISORS, ET AL.,                    )
15                                               )     Judge: Hon. Steve Kim
                          Defendants.            )            Courtroom 540
16                                               )

17          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that all disclosures,

18   discovery, materials, information, and evidence disclosed between the parties, Plaintiff Calvin

19   Newburn and Defendants Los Angeles County Board of Supervisors, Los Angeles County

20   Sheriff’s Deputy Peter Velasco, Jr. and Los Angeles County Sheriff’s Deputy Joe Medina,

21   may not be used for any purpose other than a court proceeding related to this case 2:18-cv-

22   09692-SK, pursuant to applicable law.

23          MORE SPECIFICALLY, IT IS HEREBY ORDERED, as follows:

24          1.     Under no circumstances shall the Confidential Information be used in any
                   proceeding other than the instant case.
25
            2.     Under no circumstances shall the Confidential Information either orally, or by
26                 written form, be inputted into any computer program or database or listed
                   manually in any manual, notebook or other listing as it pertains to law
27                 enforcement personnel. This does not apply to any computer program or case
                   file maintained specifically as to this civil action.

                                                     -1-
1
           3.    Disclosure of Information shall be limited to the personnel and/or classification
2                of persons listed below:
3                a)     The parties to this action;
4                b)     Counsel for any party to this action;
5                b)     Staff personnel employed by counsel for any party;
6                c)     The court and its personnel, in connection with this litigation;
7                d)     Experts or consultant retained to work on this case by counsel for any
                        party to this case;
8
                 e)     Investigators retained by counsel for any party to this case, as indicated
9                       above; and
10               f)     Witnesses and jury at trial.
11         4.    Parties or counsel for any party to this action shall advise those individuals to
                 whom disclosure of confidential Information is to be made of the contents of
12               this protective order, and such parties or counsel shall obtain the consent of such
                 individual that he or she will be bound by this Protective Order. In the event
13               such individual does not consent to be bound by this Protective Order, no
                 disclosure of Confidential Information will be made to such individual.
14
           5.    Any party, counsel, expert, consultant or investigator retained by any party to
15               this case shall not refer to Confidential Information in any other court
                 proceeding subject to further order of this court. This does not bar the use of any
16               such information at trial.
17         6.    This Protective Order, and the obligations of all persons thereunder, including
                 those relating to the disclosure and use of Confidential Information, shall
18               survive the final termination of this case, whether such termination is by
                 settlement, judgment, dismissal, appeal or otherwise, until further order of the
19               court.
20         7.    Nothing in this Protective Order is intended to prevent officials or employees of
                 the Los Angeles County Sheriff’s Department, individual Deputy Sheriffs, or
21               other authorized individuals from having access to Confidential Information to
                 which they would have had access in the normal course of their duties.
22
     IT IS SO ORDERED.
23

24   DATED: August 16, 2019                   ____________________________
                                              HON. STEVE KIM
25                                            United States Magistrate Judge
26

27


                                                  -2-
